DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10-20 are cancelled. Claims 1-9 filed 3/1/21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences 
6.  	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atwater et al (2010/0139989) in view of Herring et al (2016/0109281).
Re Claim 1: Atwater discloses comprising: 
processing, by a checkout terminal (see Abstract, [0037-0038] discloses checkout counters);
the data considered captured from a plurality of weight sensors of the scale itself upon a steady weight condition greater than zero (see [0166] discloses when it is zero, there are no items on the scale, [0036] discloses zeroing the scale, [0073, 0087, 0114, 0120-0129] disclose sensors);
outputting a message from the checkout terminal when an item is not located within a defined acceptable area of the scale (see Abstract detecting items extending beyond a peripheral edge of a weigh platter, [0050] alerts user item may not be accurately weighed, [0078] notified when item rests or partially rests on counter);
wherein processing data with regard to an item present on the scale and scale weight sensors (see [0004, 0047, 0073, 0078] disclose sensors).
However, Atwater fails to explicitly disclose the following. Meanwhile, Herring discloses:

From the teaching of Herring, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Atwater’s invention with Herring’s disclosure of item location in order “… for providing a security check of items being purchased by a consumer (see Herring Abstract).”
Re Claim 2: Atwater discloses wherein the data processed with regard to the item present on the scale includes data captured by at least one ultrasonic measuring device and the location of the item within the accept able area of the scale is determined based on the item being located within an acceptable distance from the at least one ultrasonic measuring device (see [0077] discloses ultrasonic emitters). 
Re Claim 3: Atwater discloses wherein the data processed with regard to the item present on the scale includes a captured image of at least a portion of the scale (see Abstract, [0045] disclose images).
Re Claim 4: Atwater discloses wherein the image is captured by an imaging device positioned to capture images including at least a center area of the scale (see Abstract, [0045, 0048] disclose images).
Re Claim 5: Atwater discloses wherein the image is captured by a camera positioned under a window in a center of a surface of the scale (see Abstract, [0045, 0048] disclose images, where [0045, 0048] determine whether an item extends between weigh platter and other surface).

Re Claim 7: Atwater discloses wherein the message is output via a display device of the checkout terminal instructing a terminal user to move the item present on the scale within the acceptable area (see Abstract detecting items extending beyond a peripheral edge of a weigh platter, [0050] alerts user item may not be accurately weighed, [0078] notified when item rests or partially rests on counter).
Re Claim 8: Atwater discloses wherein the message is output with an audible alert (see [0050, 0077] discloses audio).	
Re Claim 9: Atwater discloses wherein the checkout terminal is a self-service checkout terminal (see Abstract, [0037-0038] discloses checkout counters, which can be self-checkout counters).
Response to Arguments
7. 	Applicant’s arguments with respect to 35 USC 103 on 3/1/21 have been considered but are not moot in view of the new grounds of rejection. In [0036 and 0166] of Atwater, the invention discloses zero weight, therefore the sensors only work when the weight is greater than zero. Multiple sensors are disclosed, which could be weight sensors including photosensors in [0040], sensors in ultrasonic scale guard in [0073, 0087], and light sensors in [0114, 0120-0129]. 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                                
/Fawaad Haider/
Examiner, Art Unit 3687